Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The present action represents the first action on the merits. Claims 1-12 are currently pending.
Priority
	Acknowledgment is made of applicant’s claim for foreign priority to Korean Patent
Application No. 10-2018-0084568, filed 20 July 2018. Applicant’s claim to foreign
priority has been deemed proper, and this application has accordingly been afforded the
corresponding priority date.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 2 May 2019 and 6 January 2020 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the examiner.
Specification
	The specification is objected to for using the same reference character to refer to
different elements. More specifically, Para. 38 references a “light receiving lens” with both reference characters 330 (line 5) and 230 (line 8). Appropriate correction is required.
Drawings
The drawings are objected to because (1) they fail to designate Figure 1 as prior art and (2) reference character “500” has been used to designate both a receiver and an object (the latter of which, incidentally, is not referred to in the specifications by any reference character). Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to Claim 2, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “perpendicular to the horizontal plane” in Claim 2 is used by the Claim to mean “in a direction generally extending downwards from the horizontal plane towards the ground” while the accepted meaning is “vertical”. The term is indefinite because the specification does not clearly redefine the term.
With respect to Claim 8, the Claim recites the limitation “reflecting… the pulse laser reflected by the path control mirror” (emphasis added) in line 6. There is insufficient antecedent basis for this limitation in the Claim. The examiner suggests that amending the Claim to introduce the limitation in line 5 (i.e. “reflecting (add: “by a path control mirror”) the pulse laser to form an optical path of the pulse laser”) would alleviate the issue.
By virtue of their dependence upon Claim 8, this basis of rejection also applies to Claims 9-12. The examiner suggests that following the above recommendation would alleviate the issue except as described below.
Further, with respect to Claim 9, the Claim shares the same limitations as Claim 2, save that one recites a LiDAR device and the other recites a method of operating an identical device. Claim 9 is therefore analogous to Claim 2, and the same basis of rejection (regarding applicant’s use of the term “perpendicular to the horizontal plane”) applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent No. 10,078,132, hereafter “Ishikawa”).
	With respect to Claim 1, Ishikawa teaches:
A Light Detection And Ranging (LiDAR) system (disclosed by Ishikawa in Fig. 12 in its entirety)
Comprising:
a transmitter to output a pulse laser (disclosed by Ishikawa in Fig. 12 and in at least Col. 4, line 4 as “light projecting system LPS”, as well as in all subsequent references thereof)1
a reflecting mirror comprising first and second reflecting surfaces to reflect the pulse laser (disclosed by Ishikawa in Fig. 12 and in the final Para. of Col. 12 as “mirror unit MU” comprising “mirror surfaces RM1 and RM2”)
the first reflecting surface and the second reflecting surface being disposed in intersecting planes (disclosed by Ishikawa in Fig. 12 and in Col. 12, lines 51-53: “the mirror surfaces RM1 and RM2 are combined such that the respective back surfaces face each other.”)
with the first reflecting surface being tilted at a first tilt angle in an opposite direction from the second reflecting surface tilted at a second tilt angle different from the first tilt angle (disclosed by Ishikawa in Fig. 12 and in Col. 12, lines 53-56: “The inclination angle •1 of the mirror surface RM1 relative to the rotation axis RO is made different from the inclination angle •2 of the mirror-surface RM2 relative to the rotation axis RO.”
a driver to rotate the reflecting mirror (rendered implicit by Ishikawa in Fig. 12 and in the final Para. of Col. 12 by the existence of “rotation axis RO”)
a receiver to receive a light reflected through the reflecting mirror, and convert the received light into an electrical signal (rendered implicit by Ishikawa in Cols. 6 and 7 by referring to Figs. 12, 15, 17, 19, and 28 as the same kind of device)2
Ishikawa may not necessarily teach within the same embodiment as relied upon above:
a path control mirror to reflect the pulse laser to the reflecting mirror to form an optical path of the pulse laser
However, Ishikawa does teach in a separate embodiment:
a path control mirror to reflect the pulse laser to the reflecting mirror to form an optical path of the pulse laser (disclosed by Ishikawa in Fig. 13 and in Col. 6, line 61 as “reflecting mirror BE”)
	Ishikawa argues that providing a reflecting mirror causes the laser beam of the LiDAR system to strike its polygon mirror at different incident angles, which would permit the system to scan at additional angles. Per Col. 13, lines 28-32: “It is clear from the comparison between FIG. 13(a) and FIG. 13(b) that by rotating the reflecting mirror BE around the axis line PY, an incident angle • of a light flux LB reflected from the reflecting mirror BE to the first mirror surface M1 changes (in FIG. 13(a), •=0).” While the claimed path control mirror does not necessarily rotate or otherwise adjust its angle as does Ishikawa’s, the same principle illustrated by Ishikawa can still apply in that the use of even a stationary path control mirror can permit greater control over the scanning direction of a LiDAR device, since the angle of the path control mirror (which can be chosen when installed) would determine where on the reflecting mirror the laser pulse is incident. Thus, it would have been obvious to one of ordinary skill in the art to provide the LiDAR system otherwise taught by the relied-upon embodiment with a path control mirror with the motivation of permitting greater control over the device’s scanning direction, as explained above.

	With respect to Claim 2, Ishikawa renders obvious the LiDAR system of Claim 1. Ishikawa further teaches:
wherein the first reflecting surface is configured to reflects the pulse laser in a first direction substantially parallel to a horizontal plane (disclosed by Ishikawa in Fig. 12 and in the bottom Para of Col. 12; it can clearly be seen that “light flux LB” illustrated by “solid line LB” is horizontal)
the second reflecting surface is configured to reflect the pulse laser in a second direction substantially perpendicular to the horizontal plane (disclosed by Ishikawa in Fig. 12 and in the bottom Para of Col. 12; it can clearly be seen that “light flux LB” illustrated by “broken line LB’” is pointed below the horizontal “solid line LB” and is thus reflected in a ground direction)

	With respect to Claim 3, Ishikawa renders obvious the LiDAR system of Claim 1. Ishikawa further teaches:
wherein the first and second reflecting surfaces are connected to each other at one point (disclosed by Ishikawa in Fig. 12 and in the bottom Para. of Col. 12; It can clearly be seen that surfaces RM1 and RM2 only intersect at one point, at the bottom of “mirror unit MU”)

	With respect to Claim 5, Ishikawa renders obvious the LiDAR system of Claim 1. Ishikawa may not necessarily teach within the same embodiment as primarily relied upon:
wherein the driver comprises a motor to rotate the reflecting mirror 360 degrees.
However, Ishikawa does teach in a separate embodiment:
wherein the driver comprises a motor to rotate the reflecting mirror 360 degrees (rendered implicit by Ishikawa in the bottom two lines of Col. 8 and top three lines of Col. 9: “Then, after the mirror unit MU has made one rotation, when the first mirror surface M1 and second mirror surface M2 of the first pair returns, the scanning is repeated again from the uppermost position on the screen G.”)
	As is exemplified in the paragraph containing these lines and in Fig. 18, rotating a mirror with multiple flat surfaces a full 360 degrees instead of only a part of such a rotation would permit a more expansive field of view (FOV) than what would be provided without a full rotation. Thus, it would have been obvious to one of ordinary skill in the art to rotate the reflecting mirror of Fig. 12 a full 360 degrees as taught in other embodiments of the same reference with the motivation of expanding the field of view scanned by the mirror.

	With respect to Claim 8, the Claim shares the same limitations as Claim 1, save that one recites a LiDAR device and the other recites a method of operating an identical device. Claim 8 is therefore analogous to Claim 1, and the same basis of rejection applies.

	With respect to Claim 9, the Claim shares the same limitations as Claim 2, save that one recites a LiDAR device and the other recites a method of operating an identical device. Claim 9 is therefore analogous to Claim 2, and the same basis of rejection applies.

	With respect to Claim 10, the Claim shares the same limitations as Claim 5, save that one recites a LiDAR device and the other recites a method of operating an identical device. Claim 10 is therefore analogous to Claim 5, and the same basis of rejection applies.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Roberts et al. (U.S. Pre-Grant Patent Publication No. 2019/0056541 A1, hereafter “Roberts”).
	Ishikawa renders obvious the LiDAR system of Claim 3. Ishikawa may not teach:
wherein the first and second reflecting surfaces have V-shaped grooves
with the apex of the each of the V-shaped grooves being located at the one point.
However, Roberts teaches both of the above in Figs. 4G – 4J and Para. 176 as “triangular openings 408a – 408c”. It can be seen in Figs. 4G – 4J that the triangular openings have apexes at the intersections at the points of “faces 404a-404c”.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to provide the mirror surfaces of Ishikawa with V-shaped grooves as taught by Roberts since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either	Ishikawa or Roberts. Providing V-shaped grooves as taught by Roberts would not change or affect the scanning capability of the LiDAR device of Ishikawa. Scanning would be performed the same way even with the addition of V-shaped grooves. Since the functionalities of Ishikawa and Roberts do not interfere with each other, the results of the combination would be predictable.

	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of HowStuffWorks.com (“How does a laser speed gun work to measure a car’s speed?”, hereafter “HowStuffWorks.com”).3
	With respect to Claim 6, Ishikawa renders obvious the LiDAR system of Claim 1. Ishikawa further teaches:
a controller to calculate the distance to an object (rendered implicit by Ishikawa in Col. 1, lines 23-28: “As a method of obstacle detection, a laser radar being a distance measuring device using light beam scanning has been known. A common laser radar is a device which measures a distance to an obstacle based on time after having projected a laser beam until receiving reflected light rays.”)
Ishikawa may not teach that the controller also calculates:
the speed of the object, using the electrical signal converted by the receiver.
However, HowStuffWorks.com teaches that controllers in LiDAR systems were very frequently used to calculate the speed of an object long before the application was filed. Per the first paragraph of page 2 of the attached article: “If the gun takes 1,000 samples per second, it can compare the change in distance between samples and calculate the speed of the car.”
	It takes only ordinary skill in the art of LiDAR systems and components thereof to recognize that determining the speed of an object is an end in itself. Notwithstanding this fact, it would have been prima facie obvious one of ordinary skill in the art at the time of filing to configure the controller rendered implicit by Ishikawa to also calculate the speed of any detected object as taught by HowStuffWorks.com since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Ishikawa or HowStuffWorks.com. Providing a controller with the ability to calculate the speed of an object would not change or affect the scanning capability of the LiDAR device of Ishikawa or the controller’s ability to detect the distance to the object. Scanning would be performed the same way even with the controller also determining an object’s speed. Since the functionalities of the controller implicit in Ishikawa and the controller implicit in the device described in HowStuffWorks.com do not interfere with each other, the results of the combination would be predictable.

	With respect to Claim 11, the Claim shares the same limitations as Claim 6, save that one recites a LiDAR device and the other recites a method of operating an identical device. Claim 11 is therefore analogous to Claim 6, and the same basis of rejection applies.

	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of HowStuffWorks.com, further in view of Kim et al. (Korean Patent Doc., ID KR 10-1334498 B1, hereafter “Kim”), Mack (European Patent Doc., ID EP 2395368 A1, hereafter “Mack”) and Miyoshi et al. (Japanese Patent Doc., ID JPH06-242224, hereafter “Miyoshi”).
	With respect to Claim 7, Ishikawa/HowStuffWorks.com renders obvious the LiDAR system of Claim 6. Ishikawa/HowStuffWorks.com may not teach:
wherein the controller iteratively changes a pulse width of the pulse laser transmitted by the transmitter,
a transmission repetition rate including a number of pulse lasers transmitted by the transmitter within a preset time
a reception repetition rate including a number of reflected lights received by the receiver within the preset time
and a power value of the pulse laser, based upon the distance to the object and the speed of the object
However, Kim teaches each of the above:
wherein the controller iteratively changes a pulse width of the pulse laser transmitted by the transmitter (disclosed by Kim in the fifth Para. of Page 6: “In particular, by injecting a pump light pulse capable of adjusting the saturation level of the rare earth-added optical fiber saturated absorber such as erbium, the repetition rate, pulse width, and oscillation species mode of the laser pulse oscillated in synchronization with this pulse as the injection pulse is actively controlled.”)4
a transmission repetition rate including a number of pulse lasers transmitted by the transmitter within a preset time (disclosed by Kim as described above: “In particular, by injecting a pump light pulse capable of adjusting the saturation level of the rare earth-added optical fiber saturated absorber such as erbium, the repetition rate, pulse width, and oscillation species mode of the laser pulse oscillated in synchronization with this pulse as the injection pulse is actively controlled.”)
a reception repetition rate including a number of reflected lights received by the receiver within the preset time (disclosed by Kim as described above: “In particular, by injecting a pump light pulse capable of adjusting the saturation level of the rare earth-added optical fiber saturated absorber such as erbium, the repetition rate, pulse width, and oscillation species mode of the laser pulse oscillated in synchronization with this pulse as the injection pulse is actively controlled.”)
and a power value of the pulse laser, based upon the distance to the object and the speed of the object (disclosed by Kim in the fifth Para. of Page 6: “It is characterized by the fact that it can control the pulse power and energy extensively.”)
	It has been well-known in the art of LiDAR systems and components thereof for years that adjusting the above parameters in accordance with the distance and speed of the objects to be scanned results in more reliable information and in some cases may even be necessary to obtain reliable results. Applicant is referred to Mack (European Patent Doc., ID EP 2395368 A1, hereafter “Mack”) and Miyoshi et al. (Japanese Patent Doc., ID JPH06-242224, hereafter “Miyoshi”). The former discloses a LiDAR system in which two pulses of different intensities are used to facilitate the detection of objects with high reflectivities or which are particularly close to its scanner. On Page 6, in Para. 6, Mack asserts that the weaker of the two light pulses, when reflected off a highly reflective or very close object, will give usable readings, whereas too strong a light pulse will give such a strong response upon being reflected that it results in saturation (see also Fig. 3a for reference).5 Similarly, the LiDAR system of Miyoshi emits two different lasers which not only have different power values, but different widths, where the less powerful beam scans over a much wider angle in order to scan the periphery of the vehicle. Per Para. 23 of the machine translation, the less powerful beam is given “an obtuse angle”. Per Para. 29, “In this way, it is possible to satisfactorily detect obstacles near both sides of the vehicle.” Applicant is directed to at least Figs. 1, 3, and 4 of Miyoshi for further reference.6 It takes only ordinary skill in the art to recognize from there that the above patterns also apply to the rate at which pulses are reflected and therefore received (especially considering the reception repetition rate is inherently a function of the transmission repetition rate). For instance, as was established earlier, the use of multiple pulses to calculate the speed of a moving object is common in the art (refer back to the rejection of Claim 6 above and HowStuffWorks.com); it is implicit that the rate at which pulses are transmitted and received impacts the ability of a LiDAR system to make such a calculation.
	In light of the above, it should be clear that one of ordinary skill in the art would recognize the role each of the characteristics rendered adjustable by the Claim plays in a LiDAR system’s ability to scan objects at varying distances, travelling at varying speeds. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the controller of Ishikawa/HowStuffWorks.com to iteratively adjust each of the above parameters based on the speed and distance of the object being scanned, with the motivation of providing more reliable data, as outlined above.

	With respect to Claim 12, the Claim shares the same limitations as Claim 7, save that one recites a LiDAR device and the other recites a method of operating an identical device. Claim 12 is therefore analogous to Claim 7, and the same basis of rejection applies.

Conclusion
	The prior art made of record and not relied upon in the present basis of rejection
is noted in the attached form PTO-892 and is considered pertinent to applicant's
disclosure. The art includes all sources which were disclosed in the Information Disclosure
Statements submitted by the applicant and further consists of:
Kaneko et al. (PCT Application, ID WO 2017/018065 A1), which discloses a LiDAR device with a rotating mirror.
Noguchi (PCT Application, ID WO 2017/135224 A1), which discloses a LiDAR device meant to scan over a long distance.
Hayakawa et al. (U.S. Pre-Grant Patent Publication No. 2017/0219696 A1), which discloses a LiDAR device comprising mirrors with surfaces having different angles of inclination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571) 272-8114. The examiner can normally be reached 10 AM - 8 PM Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z./Examiner, Art Unit 3645

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col. 4, line 4 does not reference Fig. 12. However, the reference character LPS and the “light projecting system” it represents are used in every embodiment taught by Ishikawa, and it can be seen in Fig. 12 that it is in fact used in the embodiment presently being relied upon.
        2 Ishikawa refers to Figs. 12, 15, and 28 each as a “radar” and Figs. 17 and 19 each as a “laser radar”, indicating that, although they may be different embodiments, they each teach the same device. It takes only ordinary skill in the art to recognize that such devices necessarily comprise receivers and cannot function without them. Thus, while Ishikawa does not explicitly recite “light receiving system RPS” in discussing the embodiment of Fig. 12, it should be understood that the presence of the receiving system is implicitly disclosed in light of Fig. 12 being the same kind of device as is shown in the other figures cited, which contain the receiver in question.
        3 Please refer also to the attached citation information for proof of publishing date.
        4 All references to the text of Kim are references to the attached machine translation.
        5 All references to the text of Mack are references to the attached machine translation. All references to the figures of Mack are references to the original document, also attached.
        6 Both the original document and machine translation of Miyoshi are provided in a single attachment for applicant’s reference.